This case was decided at the May Term, 1945. (269 App. Div. 482.) In June, 1946, the decision was reversed by the Court of Appeals upon the ground stated (295 M. Y. 946, 947) : “Judgment of Appellate Division reversed and matter remitted to that court for compliance with section 602 of the Civil Practice Act, without costs. (People ex rel. Sheffield, Farms Co, v. Lilly, 295 M. Y. 354.) * « *■ [All concur.]’’ The judgment of the Court of Claims of $29,077.70 was increased to $41,577.70. Our 1945 decision contained the following statement: “ All of the findings made by the Court of Claims are affirmed except number 28 in the decision, which is reversed, and a new finding made as follows: That as the result of pain and suffering heretofore and hereafter to be sustained and disability, claimant has suffered damage of $30,500. Conclusion of law number III is disapproved, and in place thereof a new conclusion of law is made to read, that claimant is entitled to an award herein against the State *1063of New York in the sum of $41,577.70 ”. The preceding paragraph, however, did not state.whether the modification and reversal was “upon the law, upon the facts, or upon the law and the facts ”, The first paragraph of the decision should be changed to read as follows: Judgment of the Court of Claims modified upon the facts by increasing it from $29,077.70 to $41,577.70 and* as so modified, affirmed with costs. The decision of this court is modified in accordance with the foregoing. All concur.